Title: From George Washington to James Welch, 15 February 1799
From: Washington, George
To: Welch, James

 

Sir,
Mount Vernon 15th Feb. 1799

The first of January is past, and February half gone, without my receiving any money from you; seeing you; or even hearing any thing from you, on this subject.
I am in real want of it, and depended upon your repeated assurances of punctual payment at the time the first Rent became due. I hope I shall not have occasion to remind you of this matter again. I am—Sir Your Very Hble Servant

Go: Washington

